Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Victor Radisi appeals the district court’s order dismissing his fraud complaint pursuant to Fed.R.Civ.P. 12(b)(1), (6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Radisi v. HSBC Bank USA., N.A., No. 5:11-cv-00125-RLV-DCK, 2012 WL 2155052 (W.D.N.C. June 13, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.